PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/697,913
Filing Date: 7 Sep 2017
Appellant(s): Kirby et al.



__________________
B. Alicia Johnson (Reg. No. 76,935)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1 April 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 30 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 7 – 11, 13 – 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luthra (US 2016/0024962 A1) in view of Strock (US 2011/0116920 A1) and Rosenzweig (EP 3,037,394 A1).  The rejection of claim 19 further relies upon Wasa (Thin Film Materials Technology – Sputtering of Compound Materials, § 5.3 Carbides and Silicides) as an evidentiary disclosure.
	Regarding claim 1, Luthra discloses a coated component for a gas turbine engine (“gas turbine engine article”, “article”, e.g. combustor articles, turbine blades, shrouds, nozzles, heat shields, and/or vanes: e.g. Fig. 13A, 13B, 14A, 14B, 15A, 15B, 15C; ¶¶ [0007] – [0016], [0093] – [0176]) comprising: 

	a bond coating on the surface of the substrate, wherein the bond coating comprises a silicon material having a melting point that is experienced within an operating temperature range of the gas turbine engine (“intermediate layer”, “layer of silicon”, “silicon layer”, “silicon bond layer”, “bond coat”: e.g. Fig. 13A, 13B, 14; ¶¶ [0014], [0033] – [0035], [0095] – [0097], [0100], [0101], [0104], [0111], [0114] – [0116], [0120], [0121], [0124], [0125], [0129], [0131], [0142], [0153], [0157], [0158], [0160], [0165]); and 
	an environmental barrier coating over the surface of the substrate and covering the bond coating (e.g. Fig. 13A, 13B, 14A, 14B, 15A, 15B, 15C; ¶¶ [0033] – [0035], [0094] – [0097], [0101], [0104], [0107], [0108], [0125], [0126], [0129], [0131], [0153], [0155], [0158], [0160], [0161], [0165]).
	With respect to Luthra’s silicon material having a melting point that is experienced within an operating temperature range of the gas turbine engine, Luthra discloses the silicon material is, e.g., silicon metal (e.g. ¶¶ [0095] – [0097], [0100], [0101], [0104], [0111], [0116], [0120], [0121]), which Luthra notes has a melting temperature of 2570 °F (e.g. ¶¶ [0039], [0050]).  Luthra further discloses the coated component has use at high operating temperatures, namely temperatures in the range of 2000 °F to 3000 °F, e.g. 2200 °F to 2800 °F, with particular emphasis on operating at temperatures over 2570 °F (e.g. ¶¶ [0017], [0114], [0115]).  Thus, the silicon material of the bond coating has a melting point that is experienced within an operating temperature range of the gas turbine engine.
	Although Luthra is not specific as to (I) a plurality of cavities being defined within the surface of the substrate and separated from each other by ridges on the surface of the substrate and thus (II) the bond coating being within the cavities defined within the surface of the substrate and (III) the environmental barrier coating encasing the bond coating within the cavities such that the bond coating, when melted, is contained within the cavities, these features would have been obvious in view of Strock.
	Strock discloses a coated component for a gas turbine engine (“turbine article”, e.g. “seal member” 30: e.g. Fig. 2, 3; ¶¶ [0004], [0013] – [0015]) comprising: a substrate having a surface, wherein a plurality of cavities are defined within the surface of the substrate (“substrate with “surface features”, 50 having “features” 52 defining hexagonal walls with a cell structure between the walls: e.g. ¶¶ [0004], [0015], [0016], [0018] – [0024], [0029]); a bond coating on the surface of the substrate and within the cavities defined within the surface of the substrate (“bond coat” 60: e.g. ¶¶ [0016], [0018], [0020] – [0024]); and an environmental barrier coating over the surface of the substrate and encasing the bond coating within the cavities (“thermally insulating topcoat”, e.g. “thermally insulating topcoat” 54: e.g. ¶¶ [0004], [0015] – [0028]).
	Strock discloses the above arrangement of the substrate, the bond coating, and the environmental barrier coating provides a discontinuity in the environmental barrier coating which assists in reducing internal stresses at operating temperatures experienced by the coated component by allowing the environmental barrier coating to expand and contract with changing temperature (e.g. ¶¶ [0016] – [0020]).  This further reduces the risk of spallation, which is generally undesirable (Strock: e.g. ¶¶ [0003], [0016]).
	Strock is non-limiting with respect to the materials selected for the substrate, the bond coating, and the environmental barrier coating (e.g. ¶¶ [0021], [0022]), nor does Strock limit the coated component for a gas turbine engine be any particular component therefor even though the above description is particular to a “seal member” 30 (e.g. ¶ [0013]).
	Therefore, it would have been obvious to modify Luthra’s coated component such that the surface of the substrate has a plurality of cavities defined therein, with the environmental barrier coating encasing the bond coating within said cavities as Strock suggests, the motivation being to provide the coated component with a means helping to reduce internal stresses within the coated component and therefor reduce the risk of spalling.
	With respect to the limitation that the bond coating is contained within the cavities when melted, the respective environmental barrier coatings Luthra and Strock disclose protect and insulate their respective underlying substrates from high temperatures (Luthra: e.g. ¶¶ [0004], [0038]; Strock: e.g. ¶¶ [0015], [0016], [0022]).  Given Luthra’s description of the nature of silicon metal volatilizing at elevated temperatures when exposed to the environmental gases inside the turbine engine (e.g. ¶¶ [0004] – [0006], [0013], [0014], [0038], [0040] – [0043], [0051] – [0053], [0061], [0063] – [0065], [0100], [0105], [0106], [0108], [0112], [0113], [0118], [0123], [0126], [0127], [0152]), it would have been obvious to 
	Furthermore, although Luthra notes the environmental barrier coating provides a hermetic seal (e.g. ¶ [0072]) and is multi-layered (e.g. Fig. 15A, 15B, 15C; ¶¶ [0035], [0038], [0126]), Luthra is not specific as to the environmental barrier coating comprising a plurality of layers with at least one of the layers of the environmental barrier coating comprising a hermetic layer, wherein the hermetic layer is adjacent to the bond coating such that the hermetic layer defines the inner surface of the environmental barrier coating and encases the bond coating upon melting within the cavities.  However, this feature would have been obvious in view of Rosenzweig.
	Rosenzweig discloses a coated component (“article”, e.g. “article” 10, 200: e.g. Fig. 1, 2, 4, 6; ¶¶ [0004], [0008] – [0082], [0060] – [0062]) comprising: a substrate having a surface (“substrate”, e.g. “substrate” 20, 220: e.g. ¶¶ [0004], [0008], [0009], [0028], [0029], [0032], [0035], [0036], [0051]); a bond coating on the surface of the substrate, wherein the bond coating comprises a silicon material having a melting point (“bond coat” which is “Si-based”, e.g. “bond coat” 30, 230: e.g. ¶¶ [0004], [0008], [0010] – [0012], [0028], [0030] – [0032], [0036], [0051]); and an environmental barrier coating over the surface of the substrate and covering the bond coating (“environmental barrier coating”, e.g. “environmental barrier coating” 40, 240: e.g. ¶¶ [0004], [0008], [0010], [0012] – [0027], [0051]), the environmental barrier coating comprising a plurality of layers with at least one of the layers of the environmental barrier coating comprises a hermetic layer, wherein the hermetic layer is adjacent to the bond coating such that the hermetic layer defines the inner surface of the environmental barrier coating (“Intermediate layer” 42 formed of a “barrier material”: e.g. Fig. 2; ¶ [0012]).  Rosenzweig discloses this hermetic layer can be used to promote chemical stability in the coated component (e.g. ¶ [0012]).
	One feature of Luthra’s coated component is chemical stability (e.g. ¶¶ [0007] – [0009], [0011], [0014], [0016], [0059], [0063], [0066], [0109], [0117], [0130], [0143], [0150], [0154], [0163], [0167]).  Accordingly, adding a hermetic layer as Rosenzweig discloses would have been observed to provide a supplementary effect to that which Luthra already provides in the coated component.  

	Therefore, it would have been obvious to modify the coated component Luthra and Strock collectively suggest such that the environmental barrier coating comprises plurality of layers with at least one of the layers of the environmental barrier coating comprising a hermetic layer adjacent to the bond coating such that the hermetic layer defines the inner surface of the environmental barrier coating as Rosenzweig suggests, the motivation being to promote chemical stability in the modified coated component.  Given the bond coating is located within the cavities of the modified substrate and Luthra’s description of the nature of silicon metal volatilizing at elevated temperatures when exposed to the environmental gases inside the turbine engine (e.g. ¶¶ [0004] – [0006], [0013], [0014], [0038], [0040] – [0043], [0051] – [0053], [0061], [0063] – [0065], [0100], [0105], [0106], [0108], [0112], [0113], [0118], [0123], [0126], [0127], [0152]), it would have been further obvious to arrange the hermetic layer such that it encases the bond coating upon melting within the cavities in order to prevent such volatilization of the silicon metal.

	Regarding claim 2, in addition to the limitations of claim 1, as seen in the 35 U.S.C. 103 rejection of claim 1 in view of Luthra, the bond coating Luthra discloses comprises, e.g., silicon metal (e.g. Fig. 13A, 13B, 14A, 14B, 15A, 15B, 15C; ¶¶ [0033] – [0035], [0100], [0101], [0116]).
	Regarding claim 3, in addition to the limitations of claim 1, as seen in the 35 U.S.C. 103 rejection of claim 1 in view of Luthra, the bond coating Luthra discloses is, e.g., silicon metal (e.g. Fig. 13A, 13B, 14A, 14B, 15A, 15B, 15C; ¶¶ [0033] – [0035], [0100], [0101], [0116]) which Luthra notes melts at a temperature of about 1410 °C (“2570 F”, e.g. ¶¶ [0039], [0050]).
Regarding claim 4, in addition to the limitations of claim 1, Strock discloses each cavity for modifying Luthra’s substrate is defined by a plurality of side walls defined by the substrate, each side wall having a wall height (“hexagonal walls”: e.g. ¶ [0029]), and wherein the bond coating has a thickness that is less than the wall height (e.g. ¶ [0023]).
	Regarding claim 7, in addition to the limitations of claim 4, as noted in the 35 U.S.C. 103 rejection of claim 4 in view of Luthra and Strock, Strock discloses the bond coating has a thickness that is less than 100% of the wall height (e.g. ¶ [0023]).  Furthermore, Strock discloses the particular thickness of the bond coat, and thus also its percentage relative to the wall height, may be selected depending on the requirements of a particular application (e.g. ¶ [0021]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the coated component Luthra and Strock disclose such that the bond coating has a thickness that is about 90% to 100% of the wall height in order to meet design requirements.
	Regarding claim 8, in addition to the limitations of claim 4, Strock discloses the wall height for modifying Luthra’s coated component is, e.g., at least 254 µm (as implied by a minimum width of the ridges of 0.254 mm and a width-to-height ratio of 1 to 10: e.g. ¶ [0019]) while Luthra discloses the bond coating has a thickness of, e.g., about 50.8 µm to about 254 µm (“about 2 mils to about 10 mils”: e.g. ¶¶ [0101], [0158]).  Strock’s wall height overlaps the claimed range while Luthra’s bond coating thickness lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 9, in addition to the limitations of claim 4, the coated component Luthra discloses further comprises a boundary layer extending over the surface of the substrate and between the bond coating and the substrate (“layer of silicon and an oxide”, “two phase boundary layer”, “interconnected silicon and an oxide layer”, “two phase silicon and the oxide layer”, “two phase layer”: e.g. Fig. 13A, 13B, 14A, 14B, 15A, 15B, 15C; ¶¶ [0095] – [0097], [0100] – [0116], [0118] – [0121], [0124] – [0129], [0131], [0142], [0152], [0153], [0155] – [0162], [0165]).

	Regarding claim 10, in addition to the limitations of claim 9, Luthra discloses the boundary layer comprises, e.g., a rare earth silicate (e.g. ¶¶ [0105], [0113], [0116] – [0118], [0130], [0134], [0137], [0139], [0143], [0146] – [0148], [0163], [0164], [0168], [0170]).
	Regarding claim 11, in addition to the limitations of claim 9, Luthra discloses the boundary layer has a thickness that is, e.g., about 50.8 µm to about 508 µm (“about 2 mils to about 20 mils”: e.g. ¶¶ [0101], [0158]).
	Regarding claim 13, in addition to the limitations of claim 1, Strock discloses a plurality of ridges for modifying Luthra’s coated component defines a pattern on the surface of the substrate (“hexagonal walls”: e.g. ¶ [0029]).
	Regarding claim 14, in addition to the limitations of claim 1, Strock discloses the surface of the substrate whose features are suggestive for modifying Luthra’s substrate has a surface area of which the ridges define a percentage thereof (e.g. ¶ [0020]).
	Although Strock does not specifically state the ridges define greater than 0% to about 10% of the surface area of the substrate, Strock discloses the area between the ridges is selected to facilitate a reduction in the internal stresses experienced by the environmental barrier coating and thus reduce spalling, as is noted in the 35 U.S.C. 103 rejection of claim 1 (e.g. ¶ [0020]).  Accordingly, the percentage of the surface area defined by the ridges is selected to provide the desired accommodation of the thermal expansion.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the surface of the substrate Luthra discloses such that the ridges modified thereinto define 
	Regarding claim 15, in addition to the limitations of claim 1, Strock discloses the surface of the substrate whose features are suggestive for modifying Luthra’s substrate has a surface area of which the ridges define a percentage thereof (e.g. ¶ [0020]).
	Although Strock does not specifically state the ridges define greater than 0% to about 5% of the surface area of the substrate, Strock discloses the area between the ridges is selected to facilitate a reduction in the internal stresses experienced by the environmental barrier coating and thus reduce spalling, as is noted in the 35 U.S.C. 103 rejection of claim 1 (e.g. ¶ [0020]).  Accordingly, the percentage of the surface area defined by the ridges is selected to provide the desired accommodation of the thermal expansion.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the surface of the substrate Luthra discloses such that the ridges modified thereinto define greater than 0% to about 5% of the surface area of the substrate in order to meet design requirements for accommodating thermal expansion and to avoid spalling.
	Regarding claim 16, in addition to the limitations of claim 1, Strock discloses the ridges have a width of at least 254 µm (e.g. ¶ [0019]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 19, Luthra discloses a turbine component for a gas turbine engine (“gas turbine engine article”, “article”, e.g. combustor articles, turbine blades, shrouds, nozzles, heat shields, and/or vanes: e.g. Fig. 13A, 13B, 14A, 14B, 15A, 15B, 15C; ¶¶ [0007] – [0016], [0093] – [0176]) comprising: 
	a substrate comprising a ceramic matrix composite and having a surface (“substrate” of, e.g., ceramic matrix composite, CMC: e.g. Fig. 13A, 13B, 14A, 14B, 15A, 15B, 15C ; ¶¶ [0007] – [0009], [0011], [0012], [0014], [0016], [0033] – [0035], [0059], [0060], [0063], [0064], [0066], [0095] – [0097], [0100] – [0102], [0106], [0111] – [0142], [0145], [0150], [0153] – [0171]); 

	an environmental barrier coating over the surface of the substrate and covering the bond coating (e.g. Fig. 13A, 13B, 14A, 14B, 15A, 15B, 15C; ¶¶ [0033] – [0035], [0094] – [0097], [0101], [0104], [0107], [0108], [0125], [0126], [0129], [0131], [0153], [0155], [0158], [0160], [0161], [0165]).
	With respect to Luthra’s silicon material having a melting point that is less than a melting point of the ceramic matrix composite but is experienced within an operating temperature range of the gas turbine engine, Luthra discloses the silicon material is, e.g., silicon metal (e.g. ¶¶ [0095] – [0097], [0100], [0101], [0104], [0111], [0116], [0120], [0121]), which Luthra notes has a melting temperature of 2570 °F (e.g. ¶¶ [0039], [0050]).  Luthra notes the ceramic matrix composite is, e.g., SiC (e.g. Fig. 15A, 15B, 15C; ¶¶ [0007], [0012] – [0014], [0018], [0035], [0039], [0050], [0060], [0063], [0105], [0113], [0114], [0116], [0117], [0126], [0127], [0136], [0141], [0142], [0145], [0154]), which as a melting point of 2700 °C (Wasa: e.g. p. 345).  Thus, the silicon material of Luthra’s bond coating has a melting point below that of the ceramic matrix composite.  Furthermore, Luthra discloses the coated component has use at high operating temperatures, namely temperatures in the range of 2000 °F to 3000 °F, e.g. 2200 °F to 2800 °F, with particular emphasis on operating at temperatures over 2570 °F (e.g. ¶¶ [0017], [0114], [0115]).  Thus, the silicon material of the bond coating has a melting point that is experienced within an operating temperature range of the gas turbine engine.
	Although Luthra is not specific as to (I) a plurality of cavities being defined within the surface of the substrate and separated from each other by ridges on the surface of the substrate and thus (II) the bond coating being within the cavities defined within the surface of the substrate and (III) the environmental barrier coating encasing the bond coating within the cavities such that the bond coating, when melted, is contained within the cavities, these features would have been obvious in view of Strock.
30: e.g. Fig. 2, 3; ¶¶ [0004], [0013] – [0015]) comprising: a substrate having a surface, wherein a plurality of cavities are defined within the surface of the substrate (“substrate with “surface features”, e.g. “substrate” 50 having “features” 52 defining hexagonal walls with a cell structure between the walls: e.g. ¶¶ [0004], [0015], [0016], [0018] – [0024], [0029]); a bond coating on the surface of the substrate and within the cavities defined within the surface of the substrate (“bond coat” 60: e.g. ¶¶ [0016], [0018], [0020] – [0024]); and an environmental barrier coating over the surface of the substrate and encasing the bond coating within the cavities (“thermally insulating topcoat”, e.g. “thermally insulating topcoat” 54: e.g. ¶¶ [0004], [0015] – [0028]).
	Strock discloses the above arrangement of the substrate, the bond coating, and the environmental barrier coating provides a discontinuity in the environmental barrier coating which assists in reducing internal stresses at operating temperatures experienced by the coated component by allowing the environmental barrier coating to expand and contract with changing temperature (e.g. ¶¶ [0016] – [0020]).  This further reduces the risk of spallation, which is generally undesirable (Strock: e.g. ¶¶ [0003], [0016]).
	Strock is non-limiting with respect to the materials selected for the substrate, the bond coating, and the environmental barrier coating (e.g. ¶¶ [0021], [0022]), nor does Strock limit the coated component for a gas turbine engine be any particular component therefor even though the above description is particular to a “seal member” 30 (e.g. ¶ [0013]).
	Therefore, it would have been obvious to modify Luthra’s coated component such that the surface of the substrate has a plurality of cavities defined therein, with the environmental barrier coating encasing the bond coating within said cavities as Strock suggests, the motivation being to provide the coated component with a means helping to reduce internal stresses within the coated component and therefor reduce the risk of spalling.
	With respect to the limitation that the bond coating is contained within the cavities when melted, the respective environmental barrier coatings Luthra and Strock disclose protect and insulate their respective underlying substrates from high temperatures (Luthra: e.g. ¶¶ [0004], [0038]; Strock: e.g. ¶¶ [0015], [0016], [0022]).  Given Luthra’s description of the nature of silicon metal volatilizing at elevated .
	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Luthra, Strock, and Rosenzweig as applied to claim 4 above, and further in view of Burns (US 2013/0052415 A1).
	Regarding claim 5, in addition to the limitations of claim 4, Strock discloses a bottom surface which is suggestive for modifying Luthra’s substrate is defined by the substrate within each cavity and between opposing side walls (e.g. ¶¶ [0020], [0029]).
	Although Strock is not specific as to at least one of the side walls and the bottom surface including a series of alternating peaks and valleys to increase the contact surface area between the bond coating and the substrate, this feature would have been obvious in view of Burns.
	Burns discloses a coated component comprising a substrate having a surface (“substrate” formed from “green body” 16), wherein the surface of the substrate includes a series of peaks and valleys to increase the contact surface area between a bond coating (“bond coat material” 28) and the substrate, wherein the increased contact surface area leads to an increase in mechanical interconnection between the substrate and the bond coating (e.g. Fig. 1 – 6; ¶¶ [0009] – [0013]).
	Strock’s coated component has the bond coating contacting the bottom surface within the cavities and a portion of the side walls (e.g. Fig. 3).
	Therefore, it would have been obvious to modify the substrate in the coated component Luthra and Strock collectively suggest to have at least one of the side walls and the bottom surface to include a series of alternating peaks and valleys as Burns suggests, the motivation being to increase the contact surface area between the bond coating and the substrate, thereby improving the mechanical interconnection between the two.
Regarding claim 6, in addition to the limitations of claim 4, Strock discloses a bottom surface which is suggestive for modifying Luthra’s substrate is defined by the substrate within each cavity and between opposing side walls (e.g. ¶¶ [0020], [0029]).
	Although Strock is not specific as to the bottom surface including a series of alternating peaks and valleys to increase the contact surface area between the bond coating and the substrate, this feature would have been obvious in view of Burns.
	Burns discloses a coated component comprising a substrate having a surface (“substrate” formed from “green body” 16), wherein the surface of the substrate includes a series of peaks and valleys to increase the contact surface area between a bond coating (“bond coat material” 28) and the substrate, wherein the increased contact surface area leads to an increase in mechanical interconnection between the substrate and the bond coating (e.g. Fig. 1 – 6; ¶¶ [0009] – [0013]).
	Strock’s coated component has the bond coating contacting the bottom surface within the cavities and a portion of the side walls (e.g. Fig. 3).
	Therefore, it would have been obvious to modify the substrate in the coated component Luthra and Strock collectively suggest to have the bottom surface to include a series of alternating peaks and valleys as Burns suggests, the motivation being to increase the contact surface area between the bond coating and the substrate, thereby improving the mechanical interconnection between the two.
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Luthra, Strock, and Rosenzweig as applied to claim 1 above, and further in view of Weaver (US 2016/0251272 A1).
	Regarding claim 18, in addition to the limitations of claim 1, Luthra discloses the substrate comprises a ceramic matrix composite (CMC) comprising silicon carbide, silicon nitride, or a combination thereof (“substrate” of, e.g., ceramic matrix composite, CMC: e.g. Fig. 13A, 13B, 14A, 14B, 15A, 15B, 15C ; ¶¶ [0007] – [0009], [0011], [0012], [0014], [0016], [0033] – [0035], [0059], [0060], [0063], [0064], [0066], [0095] – [0097], [0100] – [0102], [0106], [0111] – [0142], [0145], [0150], [0153] – [0171]).
	Although Luthra is not specific as to the substrate comprising a plurality of CMC plies, this feature would have been obvious in view of Weaver.
	As an initial matter, Luthra discloses the CMC comprises reinforcing fibers (e.g. ¶¶ [0037], [0060], [0141], [0145]).

	Therefore, it would have been obvious to modify the substrate Luthra discloses to comprise a plurality of CMC plies as Weaver suggests, the motivation being to provide a desired strength level to the substrate, particularly in the environment of turbine components to which all of Luthra, Strock, and Weaver relate.
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Luthra in view of Strock, Rosenzweig, and Smialek (US 6,316,078 B1).
	Regarding claim 20, Luthra discloses a method (e.g. ¶¶ [0120], [0121], [0131], [0160]) of forming a coated component for a gas turbine engine (“gas turbine engine article”, “article”, e.g. combustor articles, turbine blades, shrouds, nozzles, heat shields, and/or vanes: e.g. Fig. 13A, 13B, 14A, 14B, 15A, 15B, 15C; ¶¶ [0007] – [0016], [0093] – [0176]), the method comprising: 
	forming a substrate having a surface (“substrate” of, e.g., ceramic matrix composite, CMC: e.g. Fig. 13A, 13B, 14A, 14B, 15A, 15B, 15C ; ¶¶ [0007] – [0009], [0011], [0012], [0014], [0016], [0033] – [0035], [0059], [0060], [0063], [0064], [0066], [0095] – [0097], [0100] – [0102], [0106], [0111] – [0142], [0145], [0150], [0153] – [0171]); 
	forming a bond coating comprising a silicon material having a melting point on the substrate (“intermediate layer”, “layer of silicon”, “silicon layer”, “silicon bond layer”, “bond coat”: e.g. Fig. 13A, 13B, 14; ¶¶ [0014], [0033] – [0035], [0095] – [0097], [0100], [0101], [0104], [0111], [0114] – [0116], [0120], [0121], [0124], [0125], [0129], [0131], [0142], [0153], [0157], [0158], [0160], [0165]); and 

	As to the bond coating melting at a temperature that is within an operating temperature range of the gas turbine engine, Luthra discloses the silicon material is, e.g., silicon metal (e.g. ¶¶ [0095] – [0097], [0100], [0101], [0104], [0111], [0116], [0120], [0121]), which Luthra notes has a melting temperature of 2570 °F (e.g. ¶¶ [0039], [0050]).  Luthra further discloses the coated component has use at high operating temperatures, namely temperatures in the range of 2000 °F to 3000 °F, e.g. 2200 °F to 2800 °F, with particular emphasis on operating at temperatures over 2570 °F (e.g. ¶¶ [0017], [0114], [0115]).  Thus, the silicon material of the bond coating melts at a temperature that is experienced within an operating temperature range of the gas turbine engine.
	Although Luthra is not specific as to (I) forming a plurality of cavities being defined within the surface of the substrate and separated from each other by ridges on the surface of the substrate and thus (II) forming the bond coating within the cavities defined within the surface of the substrate, (III) forming the environmental barrier coating such that it encases the bond coating within the cavities such that the bond coating, when melted, is contained within the cavities, and (IV) the environmental barrier coating being applied directly onto the top surface of the substrate on the ridges and on the bond coating over the cavities, these features would have been obvious in view of Strock and Smialek.
	Strock discloses a coated component for a gas turbine engine (“turbine article”, e.g. “seal member” 30: e.g. Fig. 2, 3; ¶¶ [0004], [0013] – [0015]) comprising: a substrate having a surface, wherein a plurality of cavities are defined within the surface of the substrate (“substrate with “surface features”, e.g. “substrate” 50 having “features” 52 defining hexagonal walls with a cell structure between the walls: e.g. ¶¶ [0004], [0015], [0016], [0018] – [0024], [0029]); a bond coating on the surface of the substrate and within the cavities defined within the surface of the substrate (“bond coat” 60: e.g. ¶¶ [0016], [0018], [0020] – [0024]); and an environmental barrier coating over the surface of the substrate and encasing the bond coating within the cavities (“thermally insulating topcoat”, e.g. “thermally insulating topcoat” 54: e.g. ¶¶ [0004], [0015] – [0028]).

	Strock is non-limiting with respect to the materials selected for the substrate, the bond coating, and the environmental barrier coating (e.g. ¶¶ [0021], [0022]), nor does Strock limit the coated component for a gas turbine engine be any particular component therefor even though the above description is particular to a “seal member” 30 (e.g. ¶ [0013]).
	Therefore, it would have been obvious to modify Luthra’s method of forming a coated component such that further includes the steps for forming the surface of the substrate to have a plurality of cavities defined therein, forming the environmental barrier coating such that it encases the bond coating within said cavities as Strock suggests, the motivation being to provide the coated component with a means helping to reduce internal stresses within the coated component and therefor reduce the risk of spalling.
	With respect to the limitation that the bond coating is contained within the cavities when melted, the respective environmental barrier coatings Luthra and Strock disclose protect and insulate their respective underlying substrates from high temperatures (Luthra: e.g. ¶¶ [0004], [0038]; Strock: e.g. ¶¶ [0015], [0016], [0022]).  Given Luthra’s description of the nature of silicon metal volatilizing at elevated temperatures when exposed to the environmental gases inside the turbine engine (e.g. ¶¶ [0004] – [0006], [0013], [0014], [0038], [0040] – [0043], [0051] – [0053], [0061], [0063] – [0065], [0100], [0105], [0106], [0108], [0112], [0113], [0118], [0123], [0126], [0127], [0152]), it would have been obvious to for the method to form the environmental barrier coating such that it encases the bond coating, when melted, within the cavities in order to prevent exposure of the silicon in the bond coating to an environment which would cause the silicon to become volatile.
	Furthermore, although Luthra notes forming the environmental barrier coating provides a hermetic seal (e.g. ¶ [0072]) and is multi-layered (e.g. Fig. 15A, 15B, 15C; ¶¶ [0035], [0038], [0126]), Luthra is not specific as to forming the environmental barrier coating to comprise a plurality of layers with 
	Rosenzweig discloses a coated component (“article”, e.g. “article” 10, 200: e.g. Fig. 1, 2, 4, 6; ¶¶ [0004], [0008] – [0082], [0060] – [0062]) comprising: a substrate having a surface (“substrate”, e.g. “substrate” 20, 220: e.g. ¶¶ [0004], [0008], [0009], [0028], [0029], [0032], [0035], [0036], [0051]); a bond coating on the surface of the substrate, wherein the bond coating comprises a silicon material having a melting point (“bond coat” which is “Si-based”, e.g. “bond coat” 30, 230: e.g. ¶¶ [0004], [0008], [0010] – [0012], [0028], [0030] – [0032], [0036], [0051]); and an environmental barrier coating over the surface of the substrate and covering the bond coating (“environmental barrier coating”, e.g. “environmental barrier coating” 40, 240: e.g. ¶¶ [0004], [0008], [0010], [0012] – [0027], [0051]), the environmental barrier coating comprising a plurality of layers with at least one of the layers of the environmental barrier coating comprises a hermetic layer, wherein the hermetic layer is adjacent to the bond coating such that the hermetic layer defines the inner surface of the environmental barrier coating (“Intermediate layer” 42 formed of a “barrier material”: e.g. Fig. 2; ¶ [0012]).  Rosenzweig discloses this hermetic layer can be used to promote chemical stability in the coated component (e.g. ¶ [0012]).
	One feature of Luthra’s coated component is chemical stability (e.g. ¶¶ [0007] – [0009], [0011], [0014], [0016], [0059], [0063], [0066], [0109], [0117], [0130], [0143], [0150], [0154], [0163], [0167]).  Accordingly, adding a hermetic layer as Rosenzweig discloses would have been observed to provide a supplementary effect to that which Luthra already provides in the coated component.  
	Additionally, the bond coating Rosenzweig discloses is more specifically, e.g., silicon metal (“elemental silicon”: e.g. ¶¶ [0011], [0030], [0031]).  Additionally, the substrate Rosenzweig discloses is, e.g., silicon carbide (e.g. ¶ [0009]).  Luthra discloses such materials as useful for the bond coating and the substrate (e.g. Fig. 13A, 13B, 14A, 14B, 15A, 15B, 15C ; ¶¶ [0007] – [0009], [0011], [0012], [0014], [0016], [0033] – [0035], [0059], [0060], [0063], [0064], [0066], [0095] – [0097], [0100] – [0102], [0104], [0106], [0111] – [0142], [0145], [0150], [0153] – [0171]).  Accordingly, one of ordinary skill in the art would 
	Therefore, it would have been obvious to modify the coated component Luthra and Strock collectively suggest such that the environmental barrier coating comprises plurality of layers with at least one of the layers of the environmental barrier coating comprising a hermetic layer adjacent to the bond coating such that the hermetic layer defines the inner surface of the environmental barrier coating as Rosenzweig suggests, the motivation being to promote chemical stability in the modified coated component.  Given the bond coating is located within the cavities of the modified substrate and Luthra’s description of the nature of silicon metal volatilizing at elevated temperatures when exposed to the environmental gases inside the turbine engine (e.g. ¶¶ [0004] – [0006], [0013], [0014], [0038], [0040] – [0043], [0051] – [0053], [0061], [0063] – [0065], [0100], [0105], [0106], [0108], [0112], [0113], [0118], [0123], [0126], [0127], [0152]), it would have been further obvious to arrange the hermetic layer such that it encases the bond coating upon melting within the cavities in order to prevent such volatilization of the silicon metal.
	MPEP § 2143, I, B, states the following regarding simple substitution of one known element for another to obtain predictable results:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to (1), as noted above, Luthra and Strock are not specific as to the environmental barrier coating being bonded directly to a top surface of each ridge.
	With respect to (2), Smialek describes bonding an environmental barrier coating (“thermal barrier coating system”) directly to the top surface of ridges (“ribs”) of a substrate (“substrate”), such a structure being useful for increasing the resistance to spalling (e.g. Col. 2, ll. 15 – 42; Col. 4, l. 22, to Col. 5, l. 67).

	With respect to (4), Strock does not expressly mandate the bond coating be provided on the top surface of each ridge.  Moreover, Strock suggests the use of a bond coat is optional (e.g. ¶ [0018]), thereby indicating a substitution in view of Smialek would not negatively impact the in-use performance of the environmental barrier coating.  
	Therefore, it would have been obvious to modify the method of forming the coated component Luthra and Strock suggest such that the environmental barrier coating is applied directly onto the top surface of the substrate on the ridges and on the bond coating over the cavities as Smialek suggests, the rationale being that substitution of indirect bonding as Strock discloses for direct bonding as Smialek suggests yields a predictable result to one of ordinary skill in the art, namely the prevention of spalling due to the formation of cracks in the environmental barrier coating that allow for a reduction in internal stresses within the environmental barrier coating.
	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Luthra, Strock, and Rosenzweig as applied to claim 1 above, and further in view of Smialek.
	Regarding claim 21, although Luthra and Strock are not specific as to a top surface of each ridge being bonded directly to the environmental barrier coating, this feature would have been obvious in view of Smialek.
	MPEP § 2143, I, B, states the following regarding simple substitution of one known element for another to obtain predictable results:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.


With respect to (1), as noted above, Luthra and Strock are not specific as to the environmental barrier coating being bonded directly to a top surface of each ridge.
	With respect to (2), Smialek describes bonding an environmental barrier coating (“thermal barrier coating system”) directly to the top surface of ridges (“ribs”) of a substrate (“substrate”), such a structure being useful for increasing the resistance to spalling (e.g. Col. 2, ll. 15 – 42; Col. 4, l. 22, to Col. 5, l. 67).
	With respect to (3), Strock’s arrangement of a bond coating on a top surface of each ridge provides the same general benefit Smialek describes, i.e. spalling resistance (e.g. ¶¶ [0016], [0020]).  Accordingly, Smialek’s arrangement of direct bonding between an environmental barrier coating and a top surface of a ridge is an equivalent in the art to Strock’s arrangement of indirect bonding therebetween, wherein a predictable result of the substitution is provided, namely the prevention of spalling
	With respect to (4), Strock does not expressly mandate the bond coating be provided on the top surface of each ridge.  Moreover, Strock suggests the use of a bond coat is optional (e.g. ¶ [0018]), thereby indicating a substitution in view of Smialek would not negatively impact the in-use performance of the environmental barrier coating.  
	Therefore, it would have been obvious to modify the coated component Luthra and Strock suggest such that the top surface of each ridge is bonded directly to the environmental barrier coating as Smialek suggests, the rationale being that substitution of indirect bonding as Strock discloses for direct bonding as Smialek suggests yields a predictable result to one of ordinary skill in the art, namely the prevention of spalling due to the formation of cracks in the environmental barrier coating that allow for a reduction in internal stresses within the environmental barrier coating.

(2) Response to Argument
Appellant contends the examiner’s combination of Luthra and Strock fail to teach or suggest cavities which encase the bond coating upon melting.  In particular, Appellant contends Strock’s faults 58 provide gaps between segmented portions of the thermally insulated topcoat allowing for the release of energy associated with internal stresses, wherein such gaps would allow for molten bond coat containing silicon 52, said features 52 corresponding to the claimed ridges.  Appellant further asserts Rosenzweig, as combined with Luthra and Strock, fails to satisfactorily provide for a hermetic layer as claimed. The examiner respectfully disagrees.
	With respect to seeping as Appellant asserts, Strock’s faults 58 provide a gap into which segmented portions of a thermally insulating topcoat 54 can thermally expand without producing significant stress or at least allow for stress to be dissipated along the faults 58 (e.g. ¶¶ [0016], [0017], [0020]).  As the examiner understands, these properties of Strock’s faults 58 is such that the faults 58 will close up as the thermally insulating topcoat 54 expands.  Therefore, when modified according to Strock’s principles, Luthra’s bond coat containing will be encased within the cavities when melted.
	With respect to direct bonding as Appellant asserts, at a minimum, Strock’s bond coat does not completely cover side surfaces of the features 52 (e.g. Fig. 3) and thus the thermally insulating topcoat 54 bonds directly to the substrate.  Furthermore, it is observed Strock does not mandate bond coating at the top surface of the features 52.  As such, it is reasonable to consider Smialek for direct bonding at the top of the features 52.
	With respect to the hermetic layer, Appellant asserts Rosenzweig does not disclose elemental silicon that exceeds 1414 degrees Celsius and therefore would not melt at the operating temperature of a gas turbine engine.  Notably, Appellant asserts Rosenzweig’s turbine engine operates at 2400 degrees Fahrenheit (1316 degrees Celsius).  However, as Appellant highlights, Rosenzweig operates at temperatures of at least 2400 degrees Fahrenheit (e.g. ¶ [0060]), so it would be improper to limit Rosenzweig to operating at the endpoint of the range, particularly considering the similar materials Rosenzweig discloses with respect to Luthra and Strock being used at higher temperatures.
Appellant applies the same reasoning for claims 1 and 19 to claims 2 – 18.  Accordingly, the discussion above pertaining to claims 1 and 19 similarly applies to claims 2 – 18.
Appellant further asserts Smialek fails to suggest direct bonding between an environmental barrier coating and a substrate as required of claim 20 since, as the examiner best understands, Smialek’s ridge configuration would not allow for the encasing of molten silicon material forming the bond 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                               


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.